DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al. (US 20190297571 A1) in view of Preiszler et al. (US 20140315491 A1) and Shousterman et al. (US 9425985 B1).

1. Jose teaches the method for managing use of power of a wireless communication device configured to communicate over a plurality of radio links, the method comprising:
detecting a criterion (claimed criterion corresponds to Jose’s trigger condition see figure 4 items 420, 440, paragraphs 9, 29, 45, 55);
selecting a first one of the plurality of radio links as a selected radio link based on detecting the criterion (selection of other link when condition indicates incoming traffic on the other link see figures 1,2, down arrow, paragraphs 24, 25);
in response to detecting the criterion, switching operation of the selected radio link from a first operating mode to a second operating mode (switching to active mode of other link, see figures 1,2, figure 4 item 450, paragraphs 24, 25, 29, 56) and disabling operation of a second radio link of the plurality of radio links;
in response to switching operation of the selected radio link to the second operating mode, oscillating the selected radio link between an awake state and an asleep state (awake and asleep corresponds to switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56); and
receiving, via the selected radio link, during the awake state, radio traffic information for the plurality of radio links (apparatus receives during active state see figures 1, 2, paragraph 25).
Jose lacks a teaching of transmitting a signal to an access point for indicating the switching of the operation of the selected radio link to the second operating mode, wherein in response to the signal, a first type of radio traffic mapped to the second radio link is remapped to the selected radio link for receiving, via the selected radio link, the first type of radio traffic.
Preiszler teaches the system wherein the first device 102 (i.e. access point) and the Bluetooth device 104 (i.e. apparatus) (Preiszler, Fig. 1), upon receipt of an acknowledgement of the command from the second device (i.e. the second device transmits an acknowledgement/signal to first device/access point for indicating the switching of the operation of the selected radio link to the second operating mode), the first device switches to the second wireless link and “transmits data” via the second wireless link (i.e. selected link) to the second device (i.e.  (Preiszler, Fig. 1 and Par. 9).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Preiszler into Jose to inform the status of the switching link operation.
However, Preiszler fails to teach the “transmits data” as taught above by Preiszler is “a first type of radio traffic mapped to the second radio link is remapped to the selected radio link for receiving, via the selected radio link, the first type of radio traffic”.
Shousterman teaches such feature (Shousterman, Fig. 6A).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Shousterman into the combination of Jose and Preiszler to offload traffic from one link to another link.

2. Jose in view of Preiszler and Shousterman teaches the method of claim 1, wherein the criterion is amount of radio traffic associated with one or more of the plurality of radio links (criterion condition indicates incoming traffic on the other link see figures 1,2, down arrow, paragraphs 24, 29).

3. Jose in view of Preiszler and Shousterman teaches the method of claim 1, wherein the selecting of the one of the plurality of radio links is based on a selection algorithm executed by the wireless communication device (selection process as shown in figure 4 would correspond to the claimed “algorithm”).

4. Jose in view of Preiszler and Shousterman teaches the method of claim 1, wherein the selecting of the one of the plurality of radio links is based on a recommendation from a second device (criteria condition includes network indication, i.e. communication from second, network device, see paragraphs 24, 29, 45).

6. Jose in view of Preiszler and Shousterman teaches the method of claim 1, wherein in the active mode, the selected radio link remains active for receiving and transmitting radio traffic (active means uplink or downlink. i.e. transmit and receive see paragraph 29).

8. Jose in view of Preiszler and Shousterman teaches the method of claim 1 further comprising: detecting a second criterion; and switching operation of the selected radio link and the one or more remaining radio links to the first operating mode based on detecting the second criterion (second criterion corresponds to the DRX timer on the first link which would switch first link to active see figures 1,2, paragraph 22).

9. Jose in view of Preiszler and Shousterman teaches the method of claim 8, wherein the second criterion is amount of radio traffic associated with one or more of the plurality of radio links (second criterion corresponds to the DRX timer on the first link which would switch first link to active see figures 1, 2, paragraph 22), wherein the first operating mode is an active mode for keeping the selected radio link and the one or more remaining radio links active for receiving and transmitting radio traffic (apparatus receives during active state see figures 1, 2, paragraph 25).

11. Jose teaches the apparatus for managing use of power, the apparatus comprising:
a processor (processor figure 3 item 312); and a memory (memory figure 3 item 314) coupled to the processor to:
detect a criterion (claimed criterion corresponds to Jose’s trigger condition see figure 4 items 420, 440, paragraphs 9, 29, 45, 55);
select one of a plurality of radio links as a selected radio link based on detecting the criterion (selection of other link when condition indicates incoming traffic on the other link see figures 1,2, down arrow, paragraphs 24, 25);
in response to detecting the criterion, switch operation of the selected radio link from a first operating mode to a second operating mode, and disable operation of one or more remaining radio links of the plurality of radio links, wherein the first operating mode is an active operating mode and the second operating mode is a power save mode (switching to active mode of other link, see figures 1,2, figure 4 item 450, paragraphs 24, 25, 29, 56);
in response to switching operation of the selected radio link to the second operating mode, oscillate the selected radio link between an awake state and an asleep state (awake and asleep corresponds to switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56); and receive, via the selected radio link, during the awake state, radio traffic information for the plurality of radio links (apparatus receives during active state see figures 1, 2, paragraph 25).
Jose lacks a teaching of transmitting a signal to an access point for indicating that the switching of the operation of the selected radio link to the second operating mode, wherein in response to the signal the access points updates the mapping of the type of radio traffic from the second radio link to the selected radio link. Freda teaches transmitting a signal upon switching (Query message after direct link management which would correspond to the claimed switching i.e. switching see paragraphs 17, 72, 171 226-230) which triggers updated mapping (mapping updated upon query see paragraphs 17, 230, 241). It would have been obvious to one of ordinary skill in the art to modify Jose as shown in in the claim in order to ensure that the link mapping was current with all link changes as taught by Freda.
Jose lacks a teaching of transmitting a signal to an access point for indicating the switching of the operation of the selected radio link to the second operating mode, wherein in response to the signal, a first type of radio traffic mapped to the second radio link is remapped to the selected radio link for receiving, via the selected radio link, the first type of radio traffic.
Preiszler teaches the system wherein the first device 102 (i.e. access point) and the Bluetooth device 104 (i.e. apparatus) (Preiszler, Fig. 1), upon receipt of an acknowledgement of the command from the second device (i.e. the second device transmits an acknowledgement/signal to first device/access point for indicating the switching of the operation of the selected radio link to the second operating mode), the first device switches to the second wireless link and “transmits data” via the second wireless link (i.e. selected link) to the second device (i.e.  (Preiszler, Fig. 1 and Par. 9).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Preiszler into Jose to inform the status of the switching link operation.
However, Preiszler fails to teach the “transmits data” as taught above by Preiszler is “a first type of radio traffic mapped to the second radio link is remapped to the selected radio link for receiving, via the selected radio link, the first type of radio traffic”.
Shousterman teaches such feature (Shousterman, Fig. 6A).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Shousterman into the combination of Jose and Preiszler to offload traffic from one wireless link to another wireless link.

12. Jose in view of Preiszler and Shousterman teaches the apparatus of claim 11, wherein the criterion is amount of radio traffic associated with one or more of the plurality of radio links (criterion condition indicates incoming traffic on the other link see figures 1,2, down arrow, paragraphs 24, 29).

13. Jose in view of Preiszler and Shousterman teaches the apparatus of claim 11, wherein the instructions that cause the processor to select the one of the plurality of radio links include a selection algorithm (selection process as shown in figure 4 would correspond to the claimed “algorithm”).

14. Jose in view of Preiszler and Shousterman teaches the apparatus of claim 11, wherein the instructions that cause the processor to select the one of the plurality of radio links include instructions that cause the processor to select the one of the plurality of radio links based on a recommendation from a second device (criteria condition includes network indication, i.e. communication from second, network device, see paragraphs 24, 29, 45).

15. Jose in view of Preiszler and Shousterman teaches the apparatus of claim 11, wherein, in the active mode active, the selected radio link remains for receiving and transmitting radio traffic (selection process as shown in figure 4, paragraph 25).

17. Jose in view of Preiszler and Shousterman teaches apparatus of claim 11, wherein the instructions further cause the processor to: detect a second criterion; and switch operation of the selected radio link and the one or more remaining radio links to the first operating mode based on detecting the second criterion (second criterion corresponds to the DRX timer on the first link which would switch first link to active see figures 1, 2, paragraph 22).

18. Jose in view of Preiszler and Shousterman teaches the apparatus of claim 17, wherein the second criterion is amount of radio traffic associated with one or more of the plurality of radio links (second criterion corresponds to the DRX timer on the first link which would switch first link to active see figures 1, 2, paragraph 22), wherein the first operating mode is an active mode for keeping the selected radio link and the remaining radio links active for receiving and transmitting radio traffic (apparatus receives during active state see figures 1, 2, paragraph 25).

20. Jose teaches the system for managing use of power, the system comprising: a processor (processor figure 3 item 312) configured to:
detect a criterion (claimed criterion corresponds to Jose’s trigger condition see figure 4 items 420, 440, paragraphs 9, 29, 45, 55);
select one of a plurality of radio links as a selected radio link based on detecting the criterion (selection of other link when condition indicates incoming traffic on the other link see figures 1,2, down arrow, paragraphs 24, 25);
in response to detecting the criterion, switch operation of the selected radio link from a first operating mode to a second operating mode, and disable operation of one or more remaining radio links of the plurality of radio links (Switching to active mode of selected link, see figures 1,2, figure 4 item 450, paragraphs 24, 25, 29, 56), wherein the first operating mode is an active operating mode and the second operating mode is a power save mode (awake and asleep corresponds to switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56); and
in response to switching operation of the selected radio link to the second operating mode, oscillate the selected radio link between an awake state and an asleep state (awake and asleep corresponds to switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56); and
the same processor configured to:
receive information on the selected radio link (apparatus receives during active state see figures 1, 2, paragraph 25); retrieve radio traffic information for the plurality of radio links (criterion condition indicates incoming traffic see figures 1, 2, down arrow, paragraphs 24, 29); and transmit the radio traffic information on the selected radio link (active means uplink or downlink. i.e. transmit and receive see paragraph 29).
Jose lacks a teaching of transmitting a signal to an access point for indicating the switching of the operation of the selected radio link to the second operating mode, wherein in response to the signal, a first type of radio traffic mapped to the second radio link is remapped to the selected radio link for receiving, via the selected radio link, the first type of radio traffic.
Preiszler teaches the system wherein the first device 102 (i.e. access point) and the Bluetooth device 104 (i.e. apparatus) (Preiszler, Fig. 1), upon receipt of an acknowledgement of the command from the second device (i.e. the second device transmits an acknowledgement/signal to first device/access point for indicating the switching of the operation of the selected radio link to the second operating mode), the first device switches to the second wireless link and “transmits data” via the second wireless link (i.e. selected link) to the second device (i.e.  (Preiszler, Fig. 1 and Par. 9).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Preiszler into Jose to inform the status of the switching link operation.
However, Preiszler fails to teach the “transmits data” as taught above by Preiszler is “a first type of radio traffic mapped to the second radio link is remapped to the selected radio link for receiving, via the selected radio link, the first type of radio traffic”.
Shousterman teaches such feature (Shousterman, Fig. 6A).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Shousterman into the combination of Jose and Preiszler to offload traffic from one wireless link to another wireless link.


Claims 5, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al. (US 20190297571 A1) in view of Preiszler et al. (US 20140315491 A1 ) and  Shousterman et al. (US 9425985 B1), and in further view of Cherian et al. (US 20180206190 A1).

5. Jose in view of Preiszler and Shousterman teaches the method of claim 1, but lacks a teaching of the radio traffic information includes information indicative of whether there are buffered data packets destined for the wireless communication device, wherein the radio traffic information is included in a beacon frame received on the selected radio link. 
Cherian teaches the radio traffic information includes information indicative of whether there are buffered data packets destined for the wireless communication device (Cherian, Fig. 3 and Pars. 58-59), wherein the radio traffic information is included in a beacon frame received on the selected radio link (Cherian, Fig. 3, item 330).
Therefore, it would have been obvious to one of ordinary skill in the art to include buffered information in the traffic in order to determine which link to be active.

10. Jose in in view of Preiszler and Shousterman teaches the method of claim 1, where the one or more remaining radio links that are disabled for operation are all of the plurality of radio links except for the selected radio link (as there are only two links described, corresponds to Jose’s switching between active and inactive see figures 1,2, 4 paragraphs 24, 29, 32, 33, 56).
Jose in view of Preiszler and Shousterman lacks a teaching of wherein the plurality of radio links are Wi-Fi radio links. Note that Jose teaches the arrangement being used for loT (loT paragraphs 10, 21). Official Notice is taken that it is notoriously well known in the art to use Wi-Fi for loT (for evidence see Par. 3 of Cherian). Therefore, it would have been obvious to one of ordinary skill in the art to modify Jose in view of Freda to use Wi-Fi to provide the loT links in order to utilize the widely available Wi-Fi installations as well as newer Wi-Fi standards.

19. Jose in view of Preiszler and Shousterman teaches teaches the apparatus of claim 11, where the remaining radio links that are disabled for operation are all of the plurality of radio links except for the selected radio link. (as there are only two links described, corresponds to Jose’s switching between active and inactive see figures 1, 2, 4 paragraphs 24, 29, 32, 33, 56).
Jose in view of Freda lacks a teaching of wherein the plurality of radio links are Wi-Fi radio links. Note that Jose teaches the arrangement being used for loT (loT paragraphs 10, 21). Official Notice is taken that it is notoriously well known in the art to use Wi-Fi for loT (for evidence see Par. 3 of Cherian). Therefore, it would have been obvious to one of ordinary skill in the art to modify Jose in view of Freda to use Wi-Fi to provide the loT links in order to utilize the widely available Wi-Fi installations as well as newer Wi-Fi standards.

Response to Arguments
Applicant's arguments with respect to claims 1, 11 and 20 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 20170135014 A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        10/20/2022